Exhibit Pacific Premier Bancorp, Inc. Announces Filing of Registration Statement for the Offering of $20 Million of Common Stock Costa Mesa, Calif., October 13, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), announced today that it has filed a registration statement with the Securities and Exchange Commission for the offering of $20 million principal amount of common stock. The Company expects to sell approximately $20 million principal amount of its common stock in an underwritten public offering through Howe Barnes Hoefer & Arnett, Inc. The price of the common stock will be determined by agreement of the Company and Howe Barnes at the time of the offering. The Company intends to grant the underwriters an option to purchase up to an additional $3 million of common stock offered to cover over-allotments, if any. The common stock will be issued pursuant to a prospectus filed as part of the Company’s registration statement under the Securities Act of 1933. The Company intends to use the net proceeds of the offering to provide additional capital to the Bank and for general corporate purposes. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall there be any offer or sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. A registration statement relating to these securities has been filed with the Securities and Exchange Commission but has not yet become effective. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. The offering will be made only by means of a prospectus which is a part of such registration statement. When available, a copy of the preliminary prospectus may be obtained from Howe Barnes Hoefer & Arnett, Inc. at222 South Riverside Plaza, 7th Floor, Chicago, IL 60606 or at 1-800-800-4693. About Pacific Premier Bancorp, Inc. The Company owns all of the capital stock of the Bank.The Company provides business and consumer banking products to its customers through our six full-service depository branches in Southern California located in the cities of San Bernardino, Seal Beach, Huntington Beach, Los Alamitos, Costa Mesa and
